Exhibit 10.43

Form of Performance Share Award Agreement - CEO

VISA INC. 2007 EQUITY INCENTIVE COMPENSATION PLAN

Performance Share Award Agreement

This PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated November 5,
2010 (the “Grant Date”), is by and between VISA INC. (the “Company”) and
<PARTC_NAME> (the “Participant”), pursuant to the Visa Inc. 2007 Equity
Incentive Compensation Plan (the “Plan”). Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Shares in accordance with the terms
and conditions of this Agreement; and

WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Shares on the terms and
conditions set forth herein.

NOW, THEREFORE, the Participant and the Company agree as follows:

1. Grant of Performance Shares. Pursuant to the provisions of the Plan and this
Agreement, the Company on the Grant Date has granted and hereby evidences the
grant to the Participant, subject to the terms and conditions set forth herein
and in the Plan, of an award of <OPTS_GRANTED> Performance Shares (this
“Award”).

2. Payment of Earned and Vested Performance Shares. Subject to the provisions of
this Section 2 and Sections 4 and 5 of the Agreement, the Payment Value of each
Performance Share covered by this Award that has been determined, in writing, to
be earned and vested pursuant to Sections 3, 4(b) or 5 shall be paid or
delivered to the Participant on a date that is as soon as administratively
practicable (but no later than 60 days) after the applicable vesting date
described in Sections 3(b), 4(b) or 5 on which such Performance Share initially
becomes vested. For purposes of this Agreement, “Payment Value” means the Fair
Market Value of a Share on the applicable vesting date. Payments hereunder shall
be made in Shares, unless the Committee, in its discretion, determines to make
such payments in cash or a combination of cash and Shares. The foregoing to the
contrary notwithstanding, if the Participant’s Separation from Service occurs
under any circumstances other than death, any such payment due by reason of such
Separation from Service shall be delayed for six months from the date of the
Participant’s Separation from Service if the Participant is a “specified
employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the Code)
determined in accordance with the methodology established by the Company as in
effect on the date of such Separation from Service.

3. Performance Criteria and Vesting Applicable to Performance Shares.

(a) Performance Criteria.

(i) Performance Cycle. The Performance Cycle for this Award shall end on
September 30, 2012.

 

1



--------------------------------------------------------------------------------

(ii) Performance Goals. The Performance Goals for this Award are (A) specified
levels of the Company’s GAAP Net Income and (B) the total shareholder return of
the Company ranked against the total shareholder return of companies that are
included in the Standard & Poor’s 500 Index (“S&P 500 Index”) as of the end of
the applicable period used for purposes of calculating this goal, as described
below (“TSR Rank”). For this purpose, “GAAP Net Income” means the Company’s
cumulative fiscal year 2011 and 2012 GAAP net income reported in its annual
report on Form 10-K for the applicable years. The Committee, in its discretion,
may determine to adjust the results by excluding some or all of the effects of
certain unusual items. “TSR Rank” means the aggregate total shareholder return
on Shares over the approximately two year period beginning October 27, 2010 and
ending on the day the Company’s earnings are announced following the close of
the Company’s 2012 fiscal year, ranked against the total shareholder return over
the same two year period for each of the companies that comprise the S&P 500
Index. Total shareholder return will be calculated using a beginning price equal
to the trading volume weighted average price over the period from October 7,
2010 to November 17, 2010, and an ending price equal to the trading volume
weighted average price over the period beginning 14 trading days before and
ending 15 trading days after the date of the release of the Company’s fiscal
year 2012 earnings, and accounting for reinvestment of dividends over this
period; provided, however, that if the date of the release of the Company’s
fiscal year 2012 earnings is fewer than 15 trading days prior to November 21,
2012, then the ending price will be equal to the average price over the
30-trading day period ending on November 21, 2012. For purposes of this
provision, TSR will be calculated using the trading volume weighted average
share price for Visa Inc. and the simple average of the closing prices for the
S&P 500.

(iii) Percentage of Performance Shares Earned. Following the end of the
Performance Cycle, the Committee will determine the extent to which Performance
Shares have become earned according to the product of the results of the
following two schedules:

 

Performance Level

  

GAAP Net Income (in Millions)

   Base Percentage of
Performance
Shares Earned      Less than[        ]      0 %  Threshold    [        ]      50
%  Target    [        ]      100 %  Maximum    [        ] or more      200 % 

If the GAAP Net Income falls between Threshold and Target, or between Target and
Maximum, then the percentage of Performance Shares earned shall be the sum of
the Base Percentage of Performance Shares Earned in the schedule above for the
lower such Performance Level plus the product of (i) the difference between the
Base Percentage of Performance Shares Earned in the schedule above for the
greater and lower such Performance Levels and (ii) a fraction, the numerator of
which is the amount by which the GAAP Net Income achieved exceeds the GAAP Net
Income in the schedule above for the lower such Performance Level and the
denominator of which is the difference between GAAP Net Income amounts in the
schedule above for the greater and lower of such Performance Levels. The
Percentage of Performance Shares Earned with respect to GAAP Net Income shall
never exceed 200%.

 

2



--------------------------------------------------------------------------------

Performance Level

  

TSR Rank

   Adjustment
Multiplier   Threshold    0 - 25%      75 %  Target    50%      100 %  Maximum
   75% and above      125 % 

If the Performance Level for TSR Rank falls between Threshold and Target, or
between Target and Maximum, then the Adjustment Multiplier shall be the sum of
the Adjustment Multiplier in the schedule above for the lower such Performance
Level plus the product of (i) the difference between the Adjustment Multiplier
in the schedule above for the greater and lower such Performance Levels and
(ii) a fraction, the numerator of which is the amount by which the TSR Rank
achieved exceeds the TSR Rank in the schedule above for the lower such
Performance Level and the denominator of which is the difference between TSR
Ranks in the schedule above for the greater and lower of such Performance
Levels. The Adjustment Multiplier for the TSR Rank shall never exceed 125%. The
product of the Base Percentage Performance Shares Earned and the Adjustment
Multiplier shall be limited to a maximum of 200% and is then multiplied by the
grant amount to determine the number of Performance Shares earned.

(iv) Notification. As soon as practicable following the end of the Performance
Cycle, the Participant shall be notified in writing of the number of Performance
Shares earned.

(b) Vesting. Subject to Sections 4 and 5 of this Agreement, one-half of the
Performance Shares that are earned pursuant to Section 3(a) shall become vested
on each of November 30, 2012, and November 30, 2013.

(c) Separate Payments. For purposes of this Award and Agreement, each amount to
be paid hereunder shall be construed as a separate identified payment for
purposes of Section 409A of the Code.

4. Separation from Service.

(a) In General. Except as otherwise provided in this Section 4 or in Section 5
of this Agreement or in the Plan, all Performance Shares subject to this Award
that have not become vested pursuant to Section 3(b) prior to the date of the
Participant’s Separation from Service shall be immediately forfeited upon such
Separation from Service.

(b) This Section 4(b) applies only in the event that (I) a Change of Control has
not occurred prior to November 30, 2013, or (II) a Change of Control has
occurred prior to November 30, 2013, but the Participant’s Separation from
Service has not occurred within two years following the Change of Control:

(i) Separation from Service by Reason of Death, Disability, Without Cause, Good
Reason or Retirement Before the End of the Performance Cycle: Upon a
Participant’s Separation from Service before the end of the Performance Cycle
(A) due to death or Disability (as defined below), (B) either by the Company, a
Subsidiary or an Affiliate without

 

3



--------------------------------------------------------------------------------

Cause (as defined below), (C) by the Participant for Good Reason (as defined
below) or (D) by the Participant at or after attainment of normal retirement
eligibility under the generally applicable retirement plan of the Company, a
Subsidiary or an Affiliate under which the Participant is covered in his or her
home country (“Retirement”), then the Participant shall be fully vested, as of
November 30, 2012, in all of the Performance Shares that would have been both
earned pursuant to Section 3(a)(iii), and vested pursuant to Section 3(b), had
the Participant remained in employment through November 30, 2013.

(ii) Separation from Service by Reason of Death, Disability, Without Cause ,
Good Reason or Retirement After the End of the Performance Cycle: Upon a
Participant’s Separation from Service after the end of the Performance Cycle
(A) due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause, (C) by the Participant for Good Reason or (D) by the
Participant by reason of Retirement, then the Participant shall be fully vested,
as of the date of such Separation from Service, or if later, as of November 30,
2012, in all of his or her Performance Shares that had been earned pursuant to
Section 3(a)(iii) but had not yet vested under Section 3(b) as of the date of
such Separation from Service.

(iii) Separation from Service, Whether Before or After the End of the
Performance Cycle, by the Company for Cause or by the Participant Other than by
Reason of Death, Disability, Good Reason or Retirement: Upon a Participant’s
Separation from Service, whether before or after the end of the Performance
Cycle, (A) by the Company for Cause, or (B) by the Participant other than by
reason of death, Disability, Good Reason or Retirement, then any and all of the
Performance Shares that have not vested as the date of such Separation from
Service shall be forfeited.

5. Change of Control.

(a) This Section 5(a) applies (I) only in the event that (A) a Change of Control
has occurred prior to November 30, 2013, and (B) the Participant’s Separation
from Service has occurred within two years following the Change of Control, and
(II) notwithstanding any provision in Sections 2, 3 or 4 of this Agreement to
the contrary:

(i) Separation from Service by Reason of Death, Disability, Without Cause, Good
Reason or Retirement Before the End of the Performance Cycle: Upon a
Participant’s Separation from Service before the end of the Performance Cycle
(A) due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause, (C) by the Participant for Good Reason or (D) by the
Participant by reason of Retirement, then, as of the date of such Separation
from Service, the Participant will become vested in that number of Performance
Shares subject to this Award that would have been earned under
Section 3(a)(iii), as of the end of the Performance Cycle, based on the deemed
achievement of the Target Performance Level (within the meaning of
Section 3(a)(iii)).

(ii) Separation from Service by Reason of Death, Disability, without Cause, Good
Reason or Retirement After the End of the Performance Cycle: Upon a
Participant’s Separation from Service after the end of the Performance Cycle
(A) due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause, (C) by the Participant for Good Reason or (D) by the
Participant by reason of Retirement, then the Participant shall be fully vested,
as of such Separation from Service, or if later, as of November 30, 2012, in all
of his or her Performance Shares that have been earned pursuant to Section

 

4



--------------------------------------------------------------------------------

3(a)(iii) but have not yet vested under Section 3(b); provided, however, that if
the Change of Control had occurred prior to the end of the Performance Cycle,
then the Participant shall become vested, as of such Separation from Service,
or, if later, as of November 30, 2012, in the greater of (I) all of his or her
Performance Shares that have been earned pursuant to Section 3(a)(iii) but have
not yet vested under Section 3(b) as of the date of such Separation from
Service, and (II) that number of Performance Shares subject to this Award that
would have been earned as of the end of the Performance Cycle under
Section 3(a)(iii), based on the deemed achievement of the Target Performance
Level (within the meaning of Section 3(a)(iii)), multiplied by 50% if the
Participant’s Separation from Service occurs after November 30, 2012.

(iii) Separation from Service, Whether Before or After the End of the
Performance Cycle by the Company for Cause or by the Participant Other than by
Reason of Death, Disability, Good Reason or Retirement: Upon a Participant’s
Separation from Service, whether before or after the end of the Performance
Cycle, (A) by the Company for Cause, or (B) by the Participant other than by
reason of death, Disability, Good Reason or Retirement, then any of the
Performance Shares that have not vested as the date of such Separation from
Service shall be forfeited.

(b) For purposes of this Agreement, no Change of Control shall be deemed to have
occurred unless it constitutes a “change in the ownership or effective control
of the corporation, or in the ownership of a substantial portion of the assets
of the corporation” within the meaning of Section 409A of the Code.

(c) For the avoidance of doubt, Section 14.1(b) of the Plan shall not apply to
the Performance Shares subject to this Agreement to the extent such provision
conflicts with this Section 5, but the applicable provisions of Article XIV of
the Plan shall otherwise apply to this Agreement.

6. Restrictions on Transfer. Performance Shares may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except (a) by will or the laws of descent and distribution or (b) as otherwise
permitted pursuant to the Plan.

7. Dividend Equivalents. Each Performance Share subject to this Award shall
entitle the Participant to Dividend Equivalents with respect to regular cash
dividends that would otherwise be paid on one Share during the period from the
date such Performance Share is earned in accordance with Section 3(a) to the
date such Performance Share is paid in accordance with Section 2 or forfeited in
accordance with Section 4 or 5. Any such Dividend Equivalent shall be paid to
the Participant at (or within thirty (30) days following) the time such related
dividends are paid to holders of Shares.

8. No Rights as a Shareholder Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of any Shares
that may become payable with respect to the Performance Shares subject to this
Award, nor have any rights to dividends or other rights as a shareholder with
respect to any such Shares, until and after such Shares, if any, have been
actually issued in satisfaction of the Company’s obligations under this Award,
in the time and manner specified in Section 2, and such Shares are transferred
on the books and records of the Company or its agent in accordance with the
terms of the Plan and this Agreement.

 

5



--------------------------------------------------------------------------------

9. Taxes and Withholding. The Company shall have the right to deduct from all
amounts otherwise payable to the Participant in cash in respect of Performance
Shares covered by this Award any amount of taxes of any kind required by law to
be withheld as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction. In the case of any payments in the form of Shares of
Performance Shares covered by this Award, at the Committee’s discretion, the
Participant shall be required to either pay to the Company in cash the amount of
any such taxes required to be withheld with respect to such Shares or, in lieu
thereof, the Company shall have the right to retain (or the Participant may be
offered the opportunity to elect to tender) the number of Shares for which the
Fair Market Value equals such amount required to be withheld; provided, however,
that the amount of any Shares so retained shall not exceed the amount necessary
to satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income. To the extent any such taxes are required by law
to be withheld with respect to the Performance Shares covered by this Award
prior to the date such Performance Shares are paid in accordance with Section 2,
the Participant shall be required to pay to the Company in cash the amount of
such taxes promptly following written notice thereof by the Company.

10. No Right to Continued Employment. Neither the Performance Shares covered by
this Award nor any terms contained in this Agreement shall confer upon the
Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to vesting of this Award is earned only by continuing as an employee
of the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired or being granted this Award.

11. The Plan. By accepting any benefit under this Agreement, the Participant and
any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. Subject to
Section 5(c) of this Agreement, in the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. The Plan and
the prospectus describing the Plan can be found on the Company’s HR intranet. A
paper copy of the Plan and the prospectus shall be provided to the Participant
upon the Participant’s written request to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator.

 

6



--------------------------------------------------------------------------------

12. Certain Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a) “Cause” shall have the meaning set forth in the Visa Inc. Executive
Severance Plan (the “Executive Severance Plan”); provided that, if at the Grant
Date, the Participant is party to an effective employment agreement with the
Company, a Subsidiary or an Affiliate, the definition of Cause set forth in such
agreement shall apply until the date on which such employment agreement expires.

(b) “Disability” shall have the meaning set forth for such term in the Company’s
or its Affiliate’s long-term disability plan under which the Participant is
covered from time to time; provided, that, if at the Grant Date, the Participant
is party to an effective employment agreement with the Company, a Subsidiary or
an Affiliate, the definition of “Disability” (or such other term of similar
import as may be used, such as “Permanent Disability”) in such agreement shall
apply until the date on which such employment agreement expires.

(c) “Good Reason” means: (i) a material reduction by the Company, a Subsidiary
or an Affiliate in the Participant’s rate of annual base salary from that in
effect as of the Grant Date, or, if a Change of Control has occurred following
the Grant Date, then immediately prior to the Change of Control; (ii) a material
reduction by the Company or a Subsidiary or an Affiliate in the Participant’s
annual target bonus opportunity from that in effect as of the Grant Date or, if
a Change of Control has occurred following the Grant Date, then immediately
prior to the Change of Control; or (iii) the Company, a Subsidiary or an
Affiliate requires the Participant to change the Participant’s principal
location of work to a location that is in excess of fifty (50) miles from the
location thereof as of the Grant Date, or, if a Change of Control has occurred
following the Grant Date, then immediately prior to the Change of Control.
Notwithstanding the foregoing, a Separation from Service of a Participant for
Good Reason shall not have occurred unless (i) the Participant gives written
notice to the Company, a Subsidiary or an Affiliate, as applicable, of
Separation from Service within thirty (30) days after the Participant first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
the Company, the Subsidiary or the Affiliate, as the case may be, has failed
within thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason. The foregoing to the contrary notwithstanding, if at
any particular time the Participant is subject to an effective employment
agreement with the Company, a Subsidiary or an Affiliate, then, in lieu of the
foregoing definition, “Good Reason” shall at that time have such meaning as may
be specified in such employment agreement

(d) “Separation from Service” shall have the meaning ascribed to it under
Section 409A of the Code and the Treasury Regulations promulgated thereunder.

13. Compliance with Laws and Regulations.

(a) The Performance Shares subject to this Award and the obligation of the
Company to deliver Shares or cash payments hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations;
and (ii) any registration, qualification, approvals or other requirements
imposed by any government or regulatory agency or body which the Committee
shall, in its discretion, determine to be necessary or applicable. Moreover, the
Company shall not deliver any certificates for Shares to the Participant or any

 

7



--------------------------------------------------------------------------------

other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

(b) It is intended that any Shares received pursuant to this Agreement shall
have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with federal and state securities laws.

(c) If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

14. Notices. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator, or such
other address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company’s records.

15. Other Plans. The Participant acknowledges that any income derived from this
Award shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

16. Acceptance or Rejection of this Award. If you do not want to accept this
Award, please complete the on-line form (“Accept or Reject Your Grant”) as
promptly as possible, but, in any case, within thirty (30) days after the Grant
Date, to reject this Award. You can access this on-line form through your
account at eac.Schwab.com. If you do not reject this Award within thirty
(30) days after the Grant Date, you will have accepted this Award and agreed to
the terms and conditions set forth in this Agreement and the terms and
conditions of the Plan.

 

8



--------------------------------------------------------------------------------

17. Clawback Policy. Notwithstanding any other provision of this Agreement to
the contrary, any cash incentive compensation received by the Participant,
Performance Shares granted and/or Shares issued hereunder, and/or any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of the Company’s Clawback Policy, as it may be amended
from time to time (the “Policy”). The Participant agrees and consents to the
Company’s application. implementation and enforcement of (i) the Policy or any
similar policy established by the Company that may apply to the Participant and
(ii) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, and expressly agrees that the Company may
take such actions as are necessary to effectuate the Policy, any similar policy
(as applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.

 

9